DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 08/04/22.  Regarding the amendment, claims 1-19 are canceled, claims 20-41 are present for examination.
The amended specification and amended drawing are accepted and recorded in file.

Allowable Subject Matter
Claims 20-41 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show
Regarding claim 20 and its dependent claims 21-28 and 41, a motor assembly, comprising: 
a motor housing (MF); 
an electrical motor (M) within the motor housing (MF); 
a rotor (R ) coupled to the motor (M) and extending out of the motor housing along an axis; 
a drive electronics housing (D) mounted in-line with the motor housing (MF), the drive electronics housing (D) comprising: 
a peripheral wall (D3); and 
an interior volume (D7) bounded by an inner surface of the peripheral wall; and 
a variable frequency drive electronics unit (EM) disposed within the interior volume and configured to provide power to the motor (M), the variable frequency drive electronics unit comprising: 
a circuit board (P); 
a plurality of power switching components (P/CM) mounted to a first side of the board and arranged about a center of the circuit board; and 
a plurality of power control components (IFC) mounted to a second side of the circuit board opposite the first side.

    PNG
    media_image1.png
    510
    815
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    546
    722
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    412
    574
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    390
    551
    media_image4.png
    Greyscale

	Regarding claim 29 and its dependent claims 30-35, the record of prior art by itself or in combination with other references also does not show an apparatus, comprising:
a drive electronics housing (D) mounted in-line with the motor housing (MF), the drive electronics housing (D) comprising: 
a peripheral wall (D3); and 
an interior volume (D7) bounded by an inner surface of the peripheral wall; and 
a variable frequency drive electronics unit (EM) disposed within the interior volume and configured to provide power to the motor (M), the variable frequency drive electronics unit comprising: 
a circuit board (P); 
a plurality of power switching components (P/CM) mounted to a first side of the board and arranged about a center of the circuit board; and 
a plurality of power control components (IFC) mounted to a second side of the circuit board opposite the first side.
Regarding claim 36 and its dependent claims 37-40, the record of prior art by itself or in combination with other references also does not show a variable frequency drive unit (EM) comprising, inter alia, a circuit board (P), a plurality of power switching components (P/CM) mounted to a first side of the board and arranged about a center of the circuit board, and a plurality of power control components (IFC) mounted to a second side of the circuit board opposite the first side.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834